                                                                                         FILED
                                                                                2021 Jun-30 AM 09:44
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

 LATRICE D. HINES                         }
                                          }
       Plaintiff,                         }
                                          }
 v.                                       }   Case No.: 1:20-cv-01617-ACA
                                          }
 ROBERT WILKIE                            }
                                          }
       Defendant.                         }
                                          }
                                          }

                         MEMORANDUM OPINION

      Plaintiff Latrice D. Hines filed this lawsuit against Robert Wilkie, Secretary

of the Veterans Administration (“VA”), alleging disability and race discrimination.

(Doc. 10). The Secretary moves to dismiss the amended complaint. (Doc. 11).

Although the court ordered Ms. Hines to respond (doc. 12), she has not done so,

making the motion unopposed. Because Ms. Hines’ disability claims and one of her

race discrimination claims are untimely and because her other race discrimination

claim has not been administratively exhausted, the court WILL GRANT the motion

and WILL DISMISS the amended complaint WITH PREJUDICE.

I.    BACKGROUND

      At this stage, the court must accept as true the factual allegations in the

complaint and construe them in the light most favorable to the plaintiff. Butler v.
Sheriff of Palm Beach Cnty., 685 F.3d 1261, 1265 (11th Cir. 2012). In addition,

“exhaustion of administrative remedies is a matter in abatement and not generally

an adjudication on the merits,” and “should be raised in a motion to dismiss.” Bryant

v. Rich, 530 F.3d 1368, 1374–75 (11th Cir. 2008). “Where exhaustion . . . is treated

as a matter in abatement and not an adjudication on the merits, it is proper for a judge

to consider facts outside of the pleadings and to resolve factual disputes so long as

the factual disputes do not decide the merits and the parties have sufficient

opportunity to develop a record.” Id. at 1376. Even if a motion to dismiss is

unopposed, the court must address the arguments presented before granting the

motion. Woodham v. Am. Cystoscope Co. of Pelham, N.Y., 335 F.2d 551, 556 (5th

Cir. 1964). 1

       Ms. Hines is African American, has dysphonia, and was employed by the VA

as a medical support assistant in Rainbow City, Alabama. (Doc. 10 at 2). Ms. Hines

alleges that beginning in 2011, her then-supervisor increased her workload,

criticized her, and issued disciplinary warnings and reprimands meant to cast her in

a negative light. (Id. at 4 ¶¶ 24–25). Further, Ms. Hines alleges that she was denied

sick leave (id. at 2–3 ¶¶ 9, 11, 21), and that she was the only medical assistant at the

VA facility who was not promoted to a “G6” position (id. at 10 ¶ 56).



       1
         Fifth Circuit decisions from before October 1, 1981 are binding precedent in the Eleventh
Circuit. Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                                2
      Ms. Hines filed an Equal Employment Opportunity (“EEO”) complaint on

January 25, 2012, claiming that she suffered a hostile work environment on the bases

of race, sex, and disability because her supervisors imposed an increased workload,

gave disciplinary warnings, and failed to provide Ms. Hines sick leave. (Doc. 11-2

at 3–5).   Ms. Hines further claimed that the VA failed to provide reasonable

accommodation for her disability. (Id. at 3). After an investigation, the VA issued

a final decision denying Ms. Hines’ claims. (Id.).

      Ms. Hines filed a second EEO complaint on September 3, 2012, alleging a

hostile work environment, including failure to grant sick leave and an increased

workload, which she asserted were in reprisal for her original EEO complaint. (Id.

at 5–6). The VA investigated Ms. Hines’ second complaint and issued another

unfavorable final decision. (Doc. 11-2 at 7).

      The Equal Employment Opportunity Commission (“EEOC”) Office of

Federal Operations combined these first two complaints on appeal and affirmed both

final decisions (Id. at 10–11), after which Ms. Hines requested reconsideration of

the final appellate decisions (doc. 11-3 at 2). The request was denied, and the denial

was mailed to Ms. Hines on November 2, 2016. (Id. at 2–4). The denial informed

Ms. Hines that she had the right to file a civil action in a district court within ninety

days of her receipt of the decision. (Id. at 3).




                                           3
      Ms. Hines filed a third EEO complaint on October 7, 2013, alleging that she

was discriminated against because of her disability and that she was subjected to a

hostile work environment, harassment, and discrimination from May 2012 to

October 2013. (Doc. 11-4 at 3–5). In support of her claim, Ms. Hines alleged that

her supervisors disciplined her, reprimanded her, and gave her an increased

workload. (Id. at 4–5). In addition, she alleged that the VA did not promote her to

a “G6” position because of her disability. (Id. at 4). The VA again issued a final

decision denying her claims. (Id. at 15).

      The Commission affirmed the third final decision on appeal on October 9,

2019. (Doc. 11-5 at 2). Ms. Hines’ request for reconsideration of the appellate

decision was denied and the denial, which again informed Ms. Hines that she had

ninety days from receipt to file a civil action (doc. 11-6 at 2–4), was mailed to

Ms. Hines on May 12, 2020 (doc. 11-7 at 2).

      On October 14, 2020, five months after the final decision in her third

complaint, and over four years after the denial of her first two complaints, Ms. Hines

filed this action. (See Doc. 1). Ms. Hines seeks actual damages from lost wages as

well as compensatory damages. (Doc. 10 at 11).




                                            4
II.   DISCUSSION

      1.     Disability-Based Discrimination

      Ms. Hines asserts multiple claims of disability discrimination based on her

dysphonia. (Doc. 10 at 3–8). It is not clear which statute Ms. Hines seek relief

under, as her complaint references both the Americans with Disabilities Act

(“ADA”) and the Rehabilitation Act. (Id. at 3, 5). But she cannot obtain relief under

the ADA, which specifically excludes the United States and federal agencies such

as the VA from the definition of “employer” that can be subject to an ADA claim.

42 U.S.C. § 12111(5)(B)(i). Instead, federal employees can seek relief for disability

discrimination under the Rehabilitation Act. 29 U.S.C. §§ 791, 794(a). The court

will therefore assume that Ms. Hines has properly brought her claims under the

Rehabilitation Act.

      An employee filing an action under the Rehabilitation Act must do so within

ninety days of receipt of the final Commission decision. Id. § 794a(a)(1); 42 U.S.C.

§ 2000e-16(c); 29 C.F.R. § 1614.407(c). The final Commission decision for the

complaints Ms. Hines filed in 2012 was mailed to her on November 2, 2016 (doc.

11-3 at 2–4), and a final Commission decision for her complaint filed in 2013 was

mailed to her on May 12, 2020 (doc. 11-7 at 2). It is unclear when Ms. Hines

received the final decisions: her complaint is silent as to that fact. But even if the

court assumes that Ms. Hines received each decision over a month after mailing, that


                                          5
would have given Ms. Hines until March 15, 2017, for the first two decisions and

until September 10, 2020, for the last decision—well before she actually filed her

judicial complaint on October 14, 2020. The court therefore WILL GRANT the

motion to dismiss Ms. Hines’ disability discrimination claims as time-barred.

      2.     Race-Based Discrimination

      Ms. Hines further alleges that she was subjected to race-based discrimination

and a hostile work environment in violation of Title VII. (Doc. 10 at 8 ¶ 44). The

Secretary argues that Ms. Hines’ claims should be dismissed for three reasons:

(1) Ms. Hines fails to state a claim for relief (doc. 11-1 at 16), (2) the hostile work

environment claims are untimely (id. at 17), and (3) Ms. Hines did not exhaust

administrative remedies for her race discrimination claim (id. at 18). Because the

court agrees that Ms. Hines’ hostile work environment claims are untimely and that

Ms. Hines did not exhaust her administrative remedies for her race discrimination

claim, the court addresses only those two issues.

      Ms. Hines raised claims alleging a racially hostile work environment only in

her first two EEO complaints. (Doc. 11-3 at 2–4). The Commission’s denial of

Ms. Hines’ request for reconsideration of the final decision was mailed to her on

November 2, 2016. (Doc. 11-4 at 4). Accordingly, as with her claims for disability-

based discrimination discussed above, Ms. Hines had ninety days from receipt of the

denial to file a civil action. 42 U.S.C. § 2000e-16(c); 29 C.F.R. § 1614.407(c).


                                          6
Because this action was filed on October 14, 2020, almost four years after the denial

was mailed to her, Ms. Hines’ claims of a racially hostile work environment are

untimely.

      Ms. Hines also raises a claim for race-based discrimination based on the VA’s

failure to promote her to the “G6” position. (Doc. 10 at 4 ¶ 26). “A federal employee

must pursue and exhaust her administrative remedies as a jurisdictional prerequisite

to filing a Title VII action.” Crawford v. Babbitt, 186 F.3d 1322, 1326 (11th Cir.

1999). A complaint need not be “the mirror image of earlier EEO filings,” but

“[a]llegations of new acts of discrimination, offered as the essential basis for the

requested judicial review, are not appropriate.” Ray v. Freeman, 626 F.2d 439, 443

(5th Cir. 1980).    A “judicial complaint is limited by the scope of the EEOC

investigation that can reasonably be expected to grow out of the charge of

discrimination,” Gregory v. Ga. Dep’t of Human Res., 355 F.3d 1277, 1280 (11th

Cir. 2004) (quotation marks omitted), and each allegation of a new discriminatory

motive thus requires separate administrative exhaustion. Chanda v. Engelhard/ICC,

234 F.3d 1219, 1225 (11th Cir. 2000) (holding that plaintiff failed to meet the initial

jurisdictional requirement for his Title VII retaliation claim by not including it in his

EEOC charge, which only mentioned disability-based discrimination). Ms. Hines

alleged only disability-based discrimination when she filed her EEO complaint

regarding the VA’s failure to promote her, and thus did not exhaust her


                                           7
administrative remedies for race-based discrimination.         (Doc. 11-4 at 3–5).

Accordingly, the court has no occasion to hear such a claim.

III.   CONCLUSION

       The court WILL GRANT the Secretary’s motion to dismiss and WILL

DISMISS all claims WITH PREJUDICE.

       The court will enter a separate final order consistent with this memorandum

opinion.

       DONE and ORDERED this June 30, 2021.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                         8
